Citation Nr: 0948490	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-30 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In November 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript is associated with the record.  At the 
hearing, the parties agreed that the record would be held 
open for 60 days to allow for the submission of additional 
evidence prior to adjudication.  In late November 2009, 
additional evidence was submitted for the record which was 
accompanied by a waiver of initial review by the RO.  See 38 
C.F.R. §§ 19.37, 20.1304.  Accordingly, the Board will 
consider that evidence as pertinent.


FINDINGS OF FACT

The evidence of record does not show that the Veteran's 
bilateral hearing loss is etiologically related to his active 
military service, or was chronically aggravated therein.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim. 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by 
letter sent to the Veteran in September 2007.  The letter 
addressed all required notice elements and was sent prior and 
subsequent to the initial unfavorable decision issued by the 
agency of original jurisdiction (AOJ) in December 2007.  The 
September 2007 letter also addressed the assignment of 
disability ratings and the effective date provisions.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
records and the Veteran presented testimony at a Board video 
conference hearing held in 2009.  A VA audio examination was 
conducted in December 2007.  Accordingly, the Board finds 
that under the circumstances of this case, VA has satisfied 
the notification and duty to assist provisions of the VCAA 
and that no further actions need be undertaken on the 
Veteran's behalf.  All appropriate due process concerns have 
been satisfied.  See 38 C.F.R. § 3.103 (2009).

Factual Background

In September 2007, the Veteran filed an original service 
connection claim for bilateral hearing loss.

The STRs include an enlistment examination report of May 1966 
(signed April 1967), which revealed normal hearing acuity 
bilaterally from 1,000 through 3,000 hertz, with a slightly 
elevated reading of 30 decibels in the 4,000 hertz range, 
bilaterally.  The STRs contain no complaints or diagnosis 
relating to hearing loss.  The January 1969 separation 
examination report revealed normal hearing acuity bilaterally 
from 1,000 through 3,000 hertz, with a slightly elevated 
reading of 30 decibels in the 4,000 hertz range; and 
reflected that the Veteran denied having hearing loss.

VA records include an August 2007 entry reflecting that the 
Veteran was seen by the VA audiology clinic.  He gave a 
history of bilateral hearing loss and reported that the onset 
of this condition was during military service (1967-1969), at 
which time he was chronically exposed to noise trauma as a 
result of military duty with the artillery.  The Veteran 
described his hearing loss as progressive and non-fluctuant.  
Audiometric testing revealed bilateral mid and high frequency 
sensorineural hearing loss, progressively ranging from mild 
to severe in the higher frequencies.  

The file contains lay statements from the Veteran and his 
former spouse attesting to hearing problems from his period 
of service forward.  The Veteran also indicated that during 
service, no one used ear protection and he was exposed to 
acoustic trauma in conjunction was his attachment to the 175 
Artillery Unit. 

A VA audiological examination was conducted in December 2007 
and the claims folder was reviewed.  The Veteran primarily 
complained of bilateral hearing loss, present since 1967 to 
1969.  He gave a history of acoustic trauma in service due to 
artillery and gunfire, and denied sustaining occupational 
noise exposure, reporting that post-service, his only noise 
exposure was due to infrequent shooting/hunting.  Audiometric 
testing revealed bilateral mid and high frequency 
sensorineural hearing loss, progressively ranging from mild 
to severe in the higher frequencies.  The examiner opined 
that it was not likely that the Veteran's currently shown 
hearing loss was related to service, since the April 1967 and 
January 1969 examination reports demonstrated no significant 
change in the Veteran's hearing acuity between enlistment and 
separation from service.  

The Veteran presented testimony at a videoconference hearing 
held in November 2009.  The Veteran indicated that he served 
in the United States Army with an artillery unit, during 
which time his duties included serving as an assistant gunner 
firing a 175 howitzer, which could be heard for miles.  He 
stated that he also trained in firing other field artillery 
weapons and indicated that for the most part, hearing 
protection was not used.  The Veteran reported that he did 
not seek medical attention for noise trauma or hearing loss 
during service.  The Veteran indicated that a VA doctor felt 
that his hearing loss was due to acoustic trauma in service 
and encouraged him to file a claim.  The Veteran and his 
representative also noted that they believed that the 
Veteran's hearing loss existed prior to service and was 
aggravated therein.

Additional evidence was received later in November 2009 which 
was accompanied by a waiver.  In pertinent part, this 
evidence included a duplicate copy of the August 2007 VA 
audiology consult, to include the graphic audiology test 
results.


Analysis

The Veteran has essentially claimed that he has had 
difficulty with his hearing and for years, the initial onset 
of which was in service.  He contends that he was exposed to 
acoustic trauma while serving with an artillery unit, 
warranting service connection for hearing loss on a direct 
basis.  In the alternative, he maintains that he had some 
hearing loss on enlistment, which was chronically aggravated 
as a result of service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
organic diseases of the nervous system, such as hearing loss, 
may additionally be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

With respect to the hearing loss claim, the provisions of 38 
C.F.R. § 3.385 define disability due to impaired hearing.  
For the purpose of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In this case, Hickson element (1) clinical evidence of 
currently manifested bilateral hearing loss has been 
presented.  Specifically, upon VA audiological evaluation 
conducted in August 2007, bilateral hearing disability as 
defined under 38 C.F.R. § 3.385 was shown.

Initially and in conjunction with the Veteran's contention, 
the Board must address whether hearing loss existed prior to 
service.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  Clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Rather, where the government fails to rebut the presumption 
of soundness under section 1111, the Veteran's claim must be 
considered one for service incurrence or direct service 
connection.  See Wagner, 370 F.3d at 1094-1096 (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).

The evidence on file does not indicate that hearing loss was 
diagnosed or specifically noted on the 1966 enlistment 
examination report; nor does the Board conclude that findings 
of normal hearing acuity bilaterally from 1,000 through 3,000 
hertz, with a slightly elevated reading of 30 decibels in the 
4,000 hertz range, bilaterally, constitutes "clear and 
unmistakable" evidence of pre-existing hearing loss.  
Further, clear and unmistakable evidence of aggravation is 
not shown inasmuch as the same findings of normal hearing 
acuity bilaterally from 1,000 through 3,000 hertz, with a 
slightly elevated reading of 30 decibels in the 4,000 hertz 
range, bilaterally, were again shown by the January 1969 
separation examination report.  Hence, there was no 
indication of any aggravation during service.  Therefore, a 
service connection analysis by way of direct incurrence of an 
in-service injury or disease must follow since VA has failed 
to rebut the presumption of soundness as discussed above.  

With regard to Hickson element (2), the Veteran has reported 
experiencing acoustic trauma in conjunction with serving in 
an artillery unit in Germany.  He is competent to describe 
noise exposure sustained during service and his statements 
and testimony to this effect are considered credible.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  However, even so, 
hearing loss was not diagnosed during service and the STRs 
contain no indication of any hearing deficit demonstrated 
between enlistment and separation from service.  In addition, 
it is significant that the January 1969 separation 
examination report reflects that the Veteran denied having 
hearing loss.  The January 1969 separation examination report 
is highly probative as to the Veteran's condition at the time 
of his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then- physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Even having established that the Veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma 
and noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under 
VA regulations.  A chronic disease need not be diagnosed 
during the presumptive period under 38 C.F.R. § 3.307(c), but 
if not, there must then be shown by acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  In this case, bilateral hearing loss meeting the 
threshold requirements of 38 C.F.R. § 3.385 was not initially 
established until 2007, more than 35 years after the 
Veteran's separation from service; as such service connection 
on a presumptive basis is not warranted.

The critical issue in this case is whether the Veteran's 
currently manifested bilateral hearing loss is related to 
noise exposure sustained during service.  The requirement of 
an evidentiary showing of an etiological relationship has 
been repeatedly reaffirmed by the U.S. Court of Appeals for 
the Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Essentially, this is the third Hickson 
element.  

Although the Veteran was not treated for or diagnosed with 
hearing loss during service or for many years after his 
discharge, the Board notes that the question is whether this 
condition is nevertheless at least as likely as not 
etiologically related to service or any incident therein, to 
specifically include acoustic trauma sustained in service.  
38 C.F.R. § 3.303(d).  The record contains only one medical 
opinion addressing this matter.  In 2007, a VA examiner 
having noted the Veteran's credible history of noise exposure 
in service and having reviewed the claims folder, concluded 
that it was not likely that the Veteran's bilateral hearing 
loss was caused by or the result of his military service, 
primarily reasoning that there was no clinical evidence of 
hearing deficit as shown upon review and comparison of his 
enlistment and separation examination reports.  The file 
contains no professional medical opinion to the contrary and 
the Veteran has not provided any competent medical evidence 
to diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

In hearing testimony provided in 2009, the Veteran indicated 
that a VA doctor felt that his hearing loss was due to 
acoustic trauma sustained in service and encouraged the 
Veteran to file a claim.  In November 2009, the Veteran 
submitted an August 2007 duplicate medical report of a VA 
audiologist, in support of the claim (the Board notes that 
the audiologist who completed the report is the VA doctor 
referred to by the Veteran during the hearing).  However, 
that evidence, while noting the Veteran's reported history of 
acoustic trauma in service and his complaints of hearing 
deficit thereafter, did not include any opinion etiologically 
linking hearing loss diagnosed at that time (August 2007), 
and service.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not adequate 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995). See also Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995).  Moreover, in this case the Veteran's 
testimony to this effect provided in 2009 is unsubstantiated 
by any documented evidence on file.

The Veteran reports chronicity and continuity of hearing loss 
since service, a history reiterated in statements provided by 
the Veteran himself and his former spouse.  Under 38 C.F.R. § 
3.303(b), a method of establishing the second and third 
Hickson element is through a demonstration of continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Significantly, it was not until 2007, more than 35 years 
after the Veteran's discharge from service that bilateral 
hearing deficit meeting the threshold requirements of 
38 C.F.R. § 3.385 was initially identified.  With regard to 
the decades-long evidentiary gap between active service and 
the earliest post-service findings of bilateral hearing loss, 
the lack of any evidence of continuing complaints, symptoms, 
or findings for many years between the period of active duty 
and the first evidence of bilateral hearing loss is itself 
evidence which tends to show that hearing loss has not been 
chronic and continuous since service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis).

In addition, both the lay accounts from the Veteran and his 
former spouse as to the continuity and chronicity of 
bilateral hearing loss since service and the Veteran's 
opinion as to the etiology of his hearing loss (service 
related or aggravated) are not consistent with the objective 
evidence of record, which does not document continuity or 
chronicity of bilateral hearing loss and does not even 
suggest a relationship between a currently manifested 
bilateral hearing loss and service, or any indication of 
aggravation.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Accordingly, chronicity and continuity of 
hearing loss since service is not established.  38 C.F.R. § 
3.303(b) (2009).  Essentially, for the reasons explained 
above, of lower probative value are the lay statements and 
contentions of the Veteran and his former spouse, as compared 
to the clinical evidence and medical opinions on file.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed.) 

Overall, the evidence is not in relative equipoise, as there 
is evidence of essentially normal bilateral hearing acuity at 
separation from service in 1969 and a more than 35 year gap 
between active service and the first indications of hearing 
loss meeting the threshold requirements of 38 C.F.R. § 3.385.  
Moreover, the only medical opinion of record addressing the 
etiology and onset of the Veteran's bilateral hearing loss 
weighs against service incurrence or aggravation.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


